FILED
                            NOT FOR PUBLICATION                              JAN 23 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-50500

              Plaintiff-Appellee,                D.C. No. 3:15-cr-00906-LAB

 v.
                                                 MEMORANDUM*
JONATHAN SALAS-ALVAREZ,

              Defendant-Appellant,


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                           Submitted January 18, 2017**

Before:      TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

      Jonathan Salas-Alvarez appeals from the district court’s judgment and

challenges the 70-month sentence imposed following his guilty-plea conviction for


      *
        This disposition is not appropriate for publication and is not precedent except
as provided by Ninth Circuit Rule 36-3.
      **
         The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
importation of methamphetamine, in violation of 21 U.S.C. §§ 952 and 960. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Salas-Alvarez contends that the district court erred by denying him a minor

role adjustment under U.S.S.G. § 3B1.2 on the basis of an incorrect presumption

that the Guidelines preclude a minor role adjustment for drug couriers involved in

importing large quantities of methamphetamine. We review the district court’s

interpretation of the Sentencing Guidelines de novo. See United States v.

Quintero-Leyva, 823 F.3d 519, 522 (9th Cir. 2016). The record does not support

Salas-Alvarez’s argument that the district court applied a categorical rule that no

courier of methamphetamine over a certain quantity may qualify for a minor role

adjustment. Rather, the record demonstrates that the district court properly

evaluated Salas-Alvarez’s case under the factors enumerated in the commentary to

U.S.S.G. § 3B1.2, comparing him to the other known participants in the drug-

trafficking activity and considering the totality of circumstances. See U.S.S.G.

§ 3B1.2 cmt. n.3(c); Quintero-Leyva, 823 F.3d at 522-23.

      AFFIRMED.




                                          2                                    15-50500